Case 4:18-cr-20828-MFL-SDD ECF No. 30, PageID.130 Filed 12/07/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                            Case No. 18-cr-20828
                                                   Hon. Matthew F. Leitman
v.

MARELLE DYE,

          Defendant.
________________________________________________________________/

          ORDER GRANTING IN PART AND DENYING IN PART
         DEFENDANT’S MOTION FOR DISCLOSURE (ECF No. 26)

       Defendant Marelle Dye is federal prisoner who is currently incarcerated at

FCI Oxford in Oxford, Wisconsin. Dye how now filed a motion with the Court titled

“Motion for Disclosure.” (See Mot., ECF No. 26.) In that motion, Dye asks the

Court to provide him copies of certain documents from this action.           More

specifically, Dye asks the Court to provide him:

      The Complaint;

      Indictment;

      Docket Sheet;

      Plea Agreement; and

      Sentencing Transcript




                                         1
Case 4:18-cr-20828-MFL-SDD ECF No. 30, PageID.131 Filed 12/07/20 Page 2 of 2




      The Court has reviewed Dye’s motion, and it GRANTS the motion in part

and DENIES the motion in part. The Court will provide Dye copies of the

Complaint, Indictment, docket sheet, and plea agreement. However, no sentencing

transcript was prepared in this case, so the Court will not provide that requested

document to Dye.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE


Dated: December 7, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 7, 2020, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        2
